Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that as interpreted by the applicant’s drawings filed 10/28/20, it is unlikely that the fans would be able to cool the entire charge/discharge units, specifically the probes 14, especially given the subject matter claims in claims 15 & 16. The examiner notes that to advance prosecution, some further details of the structure of the unit would be beneficial, e.g. the two voltage probes are located on the bottom side of the batteries while the two charge/discharge probes are located on a top side of the batteries (like described in Claim 12). Furthermore, that there are substrates for the integration of the two voltage probes.
The specification objections are withdrawn due to the amendments.
Claim Objections
Claims 11, 12, 15, and 16 are objected to because of the following informalities:
Claim 11 penultimate line: applicant claims “a fan is provided on one side of each of the gaps and adjacent to the substrates and the”. Please amend to “a fan is provided on one side of each of the gaps, wherein the [and] fan is adjacent to the substrates and the” to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP 2012244742) in view of Harii et al (USPGPN 20130164579) and Smith et al (USPGPN 20070122692), as evidenced by Toya and Kawasaki (cited: final rejection mailed 11/25/20 pg4).
Independent Claim 11, Mori teaches a contact function-equipped multichannel charge/discharge power supply (1 see Fig. 1), into which a plurality of secondary batteries (at least two shown in Fig. 1) are carried in a state where the secondary batteries are arranged in lines at regular intervals (see Figs. 1 & 3) in a tray (tray 3 described in abstract, where tray implies the batteries are carryable), comprising:
first and second charge/discharge probes respectively connected to positive and negative electrodes of the secondary batteries and first (dotted lines from each of elements 6 going to 
charge/discharge means each provided for each of the secondary batteries, each of the charge/discharge means being connected to a pair of the first and second charge/discharge probes (integrated converters 6, as seen inside of 21), wherein
charge/discharge units are formed by integrating, by one each, the charge/discharge means and the first and/or second charge/discharge probes each connected to each of the charge/discharge means (6, 6c, and the probes coming off from them are shown in Fig. 1, in a one-to-one arrangement with the batteries),
substrates, on each of which a column composed of a plurality of the charge/discharge units corresponding to the secondary batteries in each of the lines is formed (Fig. 3 demonstrates that the circuits 6 have a backing; official notice is taken that substrate is defined as “an underlying substance or layer”, where Figs. 1 & 3 represent that integrated converters 6 may represent each of the charge/discharge units and 21 represents the integrated converter assembly behind/beneath/underlying it, thus the portion of 21 which underlies elements 6 in Fig. 3 represents each of the substrates; the examiner notes that the applicant could claim the “flexible circuit board” or “printed circuit board” to overcome this interpretation, as described in their specification, the examiner would then likely cite Kawasaki in view of Toya, which teaches the printed circuit board, esp. seen in Figs. 15-17b). 
Mori is silent to the substrates are arranged with gaps, and a fan is provided on one side of each of the gaps and adjacent to the substrates and the charge/discharge units to cool the substrates and the charge/discharge units.

It would have been obvious to a person having ordinary skill in the art to modify Mori with Harii to provide improved detection and protection.
The applicant has argued that the combination of Mori and Harii fails to explicitly teach “the substrates are arranged with gaps, and a fan is provided on one side of each of the gaps”. The examiner respectfully disagrees.
As for the language “side”, the examiner notes that while the applicant has argued features which have not been claimed (In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., in order to suppress of moreover prevent heat energy generated by the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).), the simple word “side” is a very broad word. Those have ordinary skill in the art use the word “side” to refer to many things, include a right side, a left side, a top side, a bottom side, etc. Here, the examiner interpreted the simple word “side” to mean the bottom side of the gaps is where the fan is. Using that interpretation of the claim language “a fan is provided on one side of each of the gaps”, it is clear that the broadest reasonable interpretation is met for the Harii reference. If the applicant would like a distinguishing interpretation, the applicant is welcome to amend around this interpretation.
As for whether there is “a fan”, Harii does teach the possibility of a single fan, as the applicant has described on page 10 of the remarks filed 10/28/20, and which is attested to in at least the abstract of Harii. The examiner further notes that as the applicant used “comprising” as the transitional phrase, a claim which simply recites “a fan” does not distinguish from multiple fans. As the applicant admits on page 10, Harii’s fan is on the bottom [side] of the gaps, and therefore meets the claimed language. Having a fan on the bottom side which blows cool air past the batteries with gaps in their substrates next to the following battery achieves the function of suppressing/preventing heat energy generation in Harii, and thus the combination of Mori and Harii, as one having ordinary skill in the art would understand. Therefore, the applicant’s arguments have been respectfully refuted. 

Smith teaches the substrates are arranged with gaps, and a fan is provided to cool the substrates and the charge/discharge units (see Fig. 7 in comparison to Fig. 6 & abstract, which demonstrates fan 226 providing air to cool the charger interior areas along with exiting the top to cool the batteries being applied, with top substrate 202 being split into 3 by two gaps 224, the fan being to the side of the gaps of the top substrate). Smith teaches this structural relationship provides improved cooling (¶’s [05-07, 12, 13]).
It would have been obvious to a person having ordinary skill in the art to modify Mori in view of Harii with Smith to provide improved cooling structure.
Dependent Claim 12, Mori teaches the positive and negative electrodes of each of the secondary batteries are provided on an upper side of the secondary battery (Fig. 3 demonstrates the opposite, but one having ordinary skill in the art understands that directions like these are relative and this circuit could be flipped 360o without any change in function), and the first and second charge/discharge probes are disposed above the secondary batteries, each integrated together with a corresponding one of the charge/discharge means, and provided on the substrates (as shown in Fig. 3, again the direction is relative).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Harii and Smith, further in view of Oglesbee et al (USPN 5592065), as evidenced by Toya and Kawasaki.
Dependent Claims 15 and 16, Mori teaches first and second charge/discharge probes and first and second voltage measurement probes.

Oglesbee teaches the charge/discharge means is thermally insulated from a probe (Col 4 lines 12-54 describes either an air gap or a gasket are used to thermally insulate temperature probe 22 from the housing of the battery charger 12 while charging battery 10, where the thermal probe is connected to the charger to save costs and size so as not to be on the battery pack [as disclosed in Col 1 L50 to Col 2 L5 & Col 3 L10-20, where one having ordinary in the art understands that in order to ensure the sensor mainly detects the battery, the thermal insulation will improve accuracy as it will isolate the battery heat detected from the battery charger heat noise emitted, as desired by the Oglesbee reference in the description of Col 1 L50 to Col 2 L5.
It would have been obvious to a person having ordinary skill in the art to modify Mori in view of Harii and Smith with Oglesbee to provide improved accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burke et al (USPN 10804661), Figs. 5-7, demonstrates fans providing cooling to charge/discharge units via multiple gaps in the substrates (provisional application date is earlier than the filing date of this application and it contains the pertinent subject matter)
Qin et al (USPGPN 20190372365), fan for the charger, see at least abstract, too new
Taga (USPGPN 20150244034), charger with fan for multiple batteries simultaneously
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859